Exhibit 10.2
LEGACY BANCORP, INC.
2010 CEO INDUCEMENT PLAN
RESTRICTED STOCK AWARD AGREEMENT

     
Participant’s Name:
  Patrick J. Sullivan

          Pursuant to that certain Employment Agreement (the “Employment
Agreement”) dated February 26, 2010 and effective as of April 1, 2010 between
you, Legacy Bancorp, Inc. (the “Holding Company”) and Legacy Banks, you have
been granted an award of shares of Legacy Bancorp, Inc. common stock (“Common
Stock”) at no cost to you subject to the terms and conditions of this Restricted
Stock Award Agreement (the “Agreement”).

     
Number of Shares
Subject to the Stock Award:
   
10,000 shares of Common Stock
 
   
Date of Grant:
  May 17, 2010
 
   
Term of Stock Award
and Vesting Schedule:
   
Subject to the limitations of this Agreement, this Stock Award shall vest in
installments according to the following schedule:



 

     
Installment
  Vesting Date
 
   
2,000 shares
  May 17, 2011
 
   
2,000 shares
  May 17, 2012
 
   
2,000 shares
  May 17, 2013
 
   
2,000 shares
  May 17, 2014
 
   
2,000 shares
  May 17, 2015



     
 
  Except as provided below, an installment shall be forfeited and shall not vest
on the otherwise applicable vesting date if you terminate employment with Legacy
Bancorp, Inc. or an Affiliate prior to such vesting date.
 
   
Acceleration of Vesting
upon a Change in Control:
   
If permitted by law and regulations applicable at the time of the Change in
Control, all unvested shares of Common Stock subject to this Stock Award shall
immediately vest.

 



--------------------------------------------------------------------------------



 



Effect of Termination of
Employment because of:

     
     (a)    Death or Disability:
  In the event you terminate employment with Legacy Bancorp, Inc. or an
Affiliate due to death or Disability, the entire unvested portion of your Stock
Award will immediately vest as of the date of such termination.
 
   
     (b)   Termination for Cause:
  In the event you are terminated for Cause, all your rights to this Stock Award
will expire immediately as of the effective date of your termination for Cause.
 
   
     (c)    Retirement:
  Unless otherwise determined by the Compensation Committee (the “Committee”),
upon your Retirement, you will forfeit any rights to all unvested shares of
Company Common Stock subject to this Stock Award.
 
   
     (d)    Other reasons:
  Unless otherwise determined by the Committee, all unvested shares subject to
this Stock Award are forfeited as of your termination date and any rights you
have to this Stock Award become null and void.

     
Voting:
  You are entitled to direct the plan trustee as to the voting of all shares
subject to this Stock Award in a manner consistent with the plan trust agreement
and subject to the rules and procedures of the Committee.
 
   
Dividends:
  Dividends on unvested shares subject to the Stock Awards shall be held by the
Company and shall be distributed to you on the date that the underlying shares
subject to the Stock Award vest in you.
 
   
Designation of Beneficiary:
  You may designate a beneficiary on a form acceptable to the Committee, to
receive rights under this Agreement, in the event of your death. If a
beneficiary is not designated, the Award will become part of your estate.
 
   
Tax Withholding:
  Upon payment of a Stock Award, the Committee is entitled to require as a
condition of delivery (i) that you remit an amount sufficient to satisfy all
federal,

2



--------------------------------------------------------------------------------



 



     
 
  state and local tax withholding requirements related thereto, (ii) that the
withholding of such sums come from compensation otherwise due to you or from
shares of Common Stock due to you, or (iii) any combination of the foregoing.
Any withholding shall comply with Rule 16b-3 or any amendments or successive
rule.
 
   
Employment Agreement Governs:
  Notwithstanding anything in this Agreement to the contrary, the terms of this
Stock Award shall be subject to the terms and conditions of the Employment
Agreement. Any capitalized terms shall have the meaning given to such terms in
the Employment Agreement.
 
   
 
  This Agreement shall not create any right on the part of any individual to
continue in the employ or service of Legacy Bancorp, Inc. or any Affiliates of
Legacy Bancorp, Inc.
 
   
Non-Transferability:
  You shall not sell, transfer, assign, pledge or otherwise encumber shares
subject to this Stock Award until full vesting of such shares has occurred.
 
   
 
  Unless determined otherwise by the Committee and except in the event of your
death or pursuant to a domestic relations order, this Stock Award is not
transferable and may only be earned by you in your lifetime. Upon your death,
this Stock Award is transferable by will or the laws of descent and
distribution.
 
   
Modification and Amendment:
  The Committee may amend or modify this Stock Award from time to time,
prospectively or retroactively; provided, however, that no such amendment or
modification will adversely affect your rights under this Award without your
written consent.

          The Participant hereby acknowledges that all decisions, determinations
and interpretations of the Board of Directors, or the Committee thereof, in
regards to this Agreement are final and conclusive.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Legacy Bancorp, Inc. has caused this Restricted
Stock Award Agreement to be executed, and said Participant has hereunto set his
hand, as of the 17th day of May, 2010.

            LEGACY BANCORP, INC.
      By:   /s/ J. Williar Dunlaevy         For the Committee Administering the
Plan             

            PARTICIPANT
      /s/ Patrick J. Sullivan       Patrick J. Sullivan           

4